TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00527-CR
                                       NO. 03-00-00528-CR




                                    James Sorrells, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NOS. 0994893 & 0994899, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




                After accepting appellant James Sorrells’s guilty pleas, the district court adjudged

him guilty of four counts of aggravated robbery and of possessing cocaine with intent to deliver.

See Tex. Penal Code Ann. § 29.03 (West 1994); Tex. Health & Safety Code Ann. § 481.112(d)

(West Supp. 2001). As called for in a plea bargain agreement, the court sentenced appellant to

imprisonment for twenty years for the robberies and ten years for the controlled substance offense.

                Sorrells’s retained attorney on appeal filed a brief stating that no error is reflected

in the record. We have examined the record and find no error that should be considered in the

interest of justice.
              The judgments of conviction are affirmed.




                                          __________________________________________

                                          Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed: April 12, 2001

Do Not Publish




                                                2